Citation Nr: 1206081	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an abdominal caesarian scar.

2.  Entitlement to service connection for adjustment disorder with depressed mood to include as due to an abdominal caesarian scar.

3.  Entitlement to service connection for sacroiliitis, to include as due to an abdominal caesarian scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant served on active duty from May 22, to August 3, 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for an abdominal caesarian scar, and an adjustment disorder with depressed mood and right sacroiliitis, claimed as a low back disorder, secondary to the abdominal caesarian scar.  In essence she argues that a preexisting abdominal caesarian scar was aggravated by the strain of repeated exercise while in service.

A March 2007 enlistment examination noted that the appellant had a tatoo on the right hip, some minor scars and birth marks on her buttocks and face.  Otherwise all her systems were noted to be normal.  An accompanying medical history report noted the appellant had had a cesarian section in August 2006.  

Service treatment records show that appellant sought treatment for pain due to a caesarian scar.  She reported that the scar had been asymptomatic until the increased intensity of her workouts.  Physical examination showed no abnormalities.  Additional service treatment records showed continued reports of problems and pain associated with the caesarian scar.  A report of medical assessment of June 2007 done for purposes of her separation from service notes that the appellant reported abdominal pain.  It was noted that the appellant had a prior diagnosis of abdominal pain due to a prior cesarian section.  

The appellant was afforded a VA examination in November 2007.  Physical examination revealed moderate tenderness without rebound or guarding about both lower quadrants.  The caesarian scar was opined to be hypopigmented, elevated and tender without edema, adherence, ulceration or crusting.  The scar had an abnormal texture with palpable ballotable tissue directly beneath the scar.  Notably, the examiner stated that a diagnosis could not be rendered without an ultrasound.  A follow up ultrasound conducted later that month of the upper abdominal organs revealed normal findings.  Unfortunately, an addendum to the VA examination was not submitted.  

A June 2008 letter from a private physician states that the appellant delivered a baby via a caesarian section in August 2006.  At an October 2006 follow up the appellant caesarian scar was noted to be well healed and she was without complaint.  On examination in April 2008 the appellant was noted to have pain along the right side of the incision which began after intensive physical exercise during basic training.  The examiner noted that there was the indication of a possible hernia.  

Unfortunately, the November 2007 VA examiner did not provide a final opinion following the ultrasound.  Further, the examiner did not provide an opinion as to whether the pre-existing caesarian scar was aggravated by service.  (The Board notes that service connection may be granted for a scar, and that a tender and painful scar is assigned a 10 percent rating.  38 C.F.R. § 4.118 (2011)).  While the private physician has stated that the pain in the scar is due to service, she did not provide a diagnosis and only speculated that there was a possible hernia.  

Where, after a review of the available evidence, VA determines that the evidence of record does not contain competent medical evidence to decide the claim and indicates that the claimed disability or symptoms may be associated with the appellant's service, she must be provided with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the appellant should be afforded a VA examination in order to obtain an opinion as to whether her caesarian section scar was aggravated by her service.   

The remaining claims of entitlement to service connection for sacroiliitis and an adjustment disorder with depressed mood, are inextricably intertwined with the issue of entitlement to service connection for a caesarian scar.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, adjudication of these claims is deferred. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the appellant for an appropriate VA examination to determine the nature of any disability associated with her caesarian scar.  The examining physician must provide a specific diagnosis for any disability found regarding the caesarian scar.  The examiner must opine whether the appellant has a hernia, or any other disorder related to the scar.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50 percent probability or more, that a pre-existing caesarian scar was aggravated beyond its natural progression by service.  The examiner must discuss the June 2008 report by the appellant's private physician.  All opinions expressed must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles.

2.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  The appellant is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of all claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of service connection for a caesarian scar, sacroiliitis, and adjustment disorder with depressed mood.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


